IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA
TOMMY D. LAY II,
                                    NOT FINAL UNTIL TIME EXPIRES TO
      Appellant,                    FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
v.
                                    CASE NO. 1D16-4486
KBB/ESIS WC CLAIMS,

      Appellees.

_____________________________/

Opinion filed September 7, 2017.

An appeal from an order of Judge of Compensation Claims.
Robert L. Dietz, Judge.

Date of Accident: March 16, 2013.

Tommy D. Lay, pro se, Appellant.

Isabel Alcocer and Gary M. Schloss of Hayes, Schloss & Alcocer, P.A., West Palm
Beach, for Appellees.




PER CURIAM.

      AFFIRMED.

WINOKUR, JAY, and M. K. THOMAS, JJ., CONCUR.